DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed 02/09/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 34, 35, 38, 40-42, 45, 47-49, 51, and 53 are presently under examination. 
Claims 1-33, 36, 37, 39, 43-44, 46, 50, 52 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Applications No. 61/799,813, filed March 15, 2013, is acknowledged. 
Interview Statement
Applicant's summary of the interview on 01/06/2021 has been reviewed and is complete and accurate. 
Withdrawn Rejections
The rejection of claims 34, 35, 38, 40-42, 45, 47-49, 51, and 53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection has been modified in view of applicant’s amendments.
Claims 34, 35, 38, 40-42, 45, 47-49, 51, and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas are not patentable.” See, e.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and therefore patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). 
Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-68 (1853))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).

(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claims 34, 41, and 48. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
Claim 34
 a database that stores genetic sequencing data, familial disease data, ethnicity, and age of at least two hundred thousand individuals; and a processing system that processes the genetic sequencing data of a BRCA gene of each individual to identify a variant of the BRCA gene of each individual, and, based on the identified variant of the BRCA gene, processes the familial disease data of each individual to classify each individual into one of a plurality of classifications of the BRCA gene in the database, wherein the classifications include a deleterious variant,…, and a genetic variant polymorphism;
wherein the processing system further selects one of the individuals classified as VUS, generates a composite variant by randomly selecting a portion of the at least two hundred thousand individuals that have a same variant of the BRCA gene…, compares the composite variant to the variant of the BRCA gene…to statistically reclassify the selected individual from one of the classifications into another different classification in the database, and to adjust a treatment of the selected individual based on the reclassification. 
Claims 41 and 48
storing genetic sequencing data, familial disease data, ethnicity, and age of at least two hundred thousand individuals in a database; 
and processing the genetic sequencing data of a BRCA gene of each individual to identify a variant of the BRCA gene of each individual; 
based on the identified variant of the BRCA gene, processing the familial disease data of each individual to classify each individual into one of a plurality of classifications of the BRCA gene in the database, wherein the classifications include a deleterious variant, a suspected deleterious variant, a variant of uncertain clinical significance (VUS), a genetic variant - favor polymorphism which is likely to be non-pathogenic, and a genetic variant polymorphism, 
selecting one of the individuals classified as VUS; generating a composite variant by randomly selecting a portion of the at least two hundred thousand individuals that have a same variant of the BRCA gene as the selected individual and that have a similar familial disease data, ethnicity, and age of the selected individual; 
comparing the composite variant to the variant of the BRCA gene, the familial disease data, ethnicity, and the age of the selected individual to statistically reclassify the selected individual from one of the classifications into another different classification in the database; and adjusting the treatment of the selected individual based on the reclassification.
In this case, the claims require generically “storing” and “processing” genetic sequence data (to identify variants) and familial disease data (to classify individuals to achieve the intended results, “selecting” individuals (by random selection and statistical reclassification), as well as generating and “comparing” composite variants. It is noted that applicant’s own specification [0034-0040] teaches statistically-based (i.e. mathematical) methods for relating data to achieve the claimed functions (e.g. probability tables to generate scores, likelihood ratios, posterior odds) and even provides specific equations for achieving these functions [0053-0054, 0058]. Therefore, when read in light of applicant’s own specification, the claims necessarily encompass mathematical relationships because they 
Additionally, the instantly claimed invention is also directed to a natural correlation. In particular, the above processing steps describe a natural correlation between genetic sequencing data and disease (e.g. familial disease data, deleterious variant, a suspected deleterious variant, and genetic variant polymorphism). This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes between biological data and disease, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  
With regards to claim 34, there are no non-abstract steps recited in the claims that integrate the judicial exception into a practical application. Notably, the phrase “to adjust a treatment of the selected individual based on the reclassification” is an intended use recitation and not a positive process limitation. 
With regard to claims 41 and 48, the step of “adjusting” the treatment of the selected individual based on the reclassification is not a particular treatment. Applicant is reminded that the 2019 PEG is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype”. This administration step is particular (since it identifies a specific class of drugs, dosage, and patient population), and integrates the mental analysis step into a practical application. For these reasons, the claimed “treatment” step is not particular and does not integrate the mental analysis step into a practical application. See also the Vanda Memo (June 2018), which also clearly identifies a particular drug and dosage to a particular patient population. Therefore, the claims as a whole do not integrate the abstract idea into a practical application. See MPEP 2106.05(g). 
With regards to the claimed processor and database, these are recited at a high level of generality and merely automate the acts of analyzing sequence data and can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
	
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, there are no non-abstract steps that integrate the judicial exception into a practical application. With regards to the claimed processor and data storage, as explained with respect to Step 2A Prong 2, this limitation is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent 

D. Dependent Claims
Dependent claims 35, 38, 40, 42, 45, 47, 49, 51, and 53 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  With regards to claims 35, 38, 40, 42, 45, 47, 49, 51, and 53, these claims further limit the abstract idea by requiring additional steps that encompass mathematical relationships (e.g. classifying genes, computing likelihood ratios,  computing scores, comparing scores, computing probability tables) or further limit the nature of the data being used (e.g. specific types of BRCA genes). As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception for reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the modified rejection, which is necessitated by applicant’s amendment. 
In response to applicant’s argument that the amended claims recite a practical application, this argument is not persuasive. As discussed above, the claims merely recite an intended use (e.g. “to adjust a treatment of the selected individual based on the reclassification”) which does not amount to an active method step for “treating” a patient. However, even if the claims recited an active step of treating a patient, applicant is reminded that the 2019 PEG is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). See 2019 PEG Advanced Module (Slides 27, 28).  Therefore, the claims as a whole do not integrate the abstract idea into a practical application. See MPEP 2106.05(g). 
BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 112, 2nd  Paragraph

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejection is necessitated by amendment.
Claims 34, 35, 38, 40-42, 45, 47-49, 51, and 53 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims that dependent from claims 34 are also rejected herein due to said dependency.
Claim 34 recites “wherein the processing system further selects one of the individuals classified as VUS, generates a composite variant by randomly selecting a portion of the at least two hundred thousand individuals that have a same variant of the BRCA gene…, compares the composite variant to the variant of the BRCA gene…to statistically reclassify the selected individual from one of the classifications into another different classification in the database, and to adjust a treatment of the selected individual based on the reclassification.” In this case, it is unclear what positive limitation of the claimed process is intended by the above “wherein” clause. In particular, the above phrase suggests both active method steps (e.g. generating a composite, comparing variants) as well as intended use recitations (“to statistically reclassify” and “to adjust a treatment”). Applicant is reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, e.g. “wherein” clauses”, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. Clarification is requested via amendment. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619